Per Curiam.
— The motion to remand, which came on for hearing May 13, 1960, is hereby granted solely upon the ground of newly discovered evidence, and the case is hereby remanded to the superior court of King county, Department No. 2, with instructions to hear and rule upon respondent’s motion for a new trial (limited solely to the issue of damages) based upon the aforesaid ground. We express no opinion as to whether respondent’s motion for a new trial, when presented to the superior court, should be granted or denied. We simply grant permission to the superior court to entertain such motion and exercise its own judicial discretion in the premises.